*768The issues raised in the instant proceeding were properly referred to the Family Court, Kings County, where related matters were pending (see Matter of Minella v Amhrein, 131 AD2d 578, 579 [1987]; People ex rel. Morgan v Morgan, 79 AD2d 1060 [1981]), and an order dated August 24, 2010, had been entered from which an appeal to this Court was pending (see Matter of Forrest S.-R. (Shirley X.S.), 101 AD3d 734 [2012] [decided herewith]). A habeas corpus proceeding is not a method of seeking collateral review of a determination in lieu of an appeal (see People ex rel. Williams v Scully, 107 AD2d 729 [1985]; People ex rel. Melvin v Warden Orange County Jail, 94 AD2d 808 [1983]; Matter of Raysor v Stern, 68 AD2d 786 [1979], cert denied 446 US 942 [1980]). Dillon, J.P., Austin, Sgroi and Cohen, JJ., concur.